Citation Nr: 0945826	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-37 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility in 
January 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision of the VAMC in 
Canandaigua, New York

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2009.  A transcript of the hearing is associated with the 
claims folder.


FINDINGS OF FACT

1.  The Veteran is service-connected for plantar warts of the 
left foot, evaluated as 10 percent disabling.

2.  The Veteran was treated at a private facility in January 
2006, for a right thigh laceration, which was not authorized 
in advance by VA.

3.  VA had constructive possession of a claim for payment or 
reimbursement of unauthorized medical expenses within 90 days 
of the date of service.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility in 
January 2006 have been met.  38 U.S.C.A. §§ 1703, 1725, 1728 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 17.120, 
17.1000-1008 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Because the claim in this case is governed by the 
provisions of Chapter 71 of Title 38 of the United States 
Code, the VCAA and its implementing regulations are not 
applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  In 
any event, the Board is granting the benefit sought on appeal 
in this case.  Accordingly, assuming, without deciding, that 
any error was committed with respect to the fair development 
of this appeal, such error was harmless and will not be 
further discussed.

Analysis

The Veteran contends that he is entitled to payment of 
unauthorized medical treatment in January 2006, essentially 
arguing that while a formal claim was not submitted within 90 
days from the date of treatment, VA had notice of such 
treatment within this requisite time period.

The record reflects that the Veteran reported to the 
emergency room of a private hospital with a laceration to the 
right thigh on January 19, 2006.  Triage notes show the 
injury occurred when the Veteran accidentally cut himself 
with a knife.  The wound was stitched, and the Veteran was 
released with instructions to have the stitches removed in 
ten days.

Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility.  38 U.S.C.A.
§ 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a 
medical, determination.  
Similes v. Brown, 5 Vet. App. 555 (1994).  In this case, the 
Veteran does not claim, and the evidence does not establish, 
that VA provided authorization for the medical care at issue.

Congress has authorized the payment or reimbursement for 
unauthorized emergency medical treatment under two statutory 
provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  In 
the instant case, the treatment in question was for a non 
service-connected right thigh injury and the Veteran is not 
in receipt of a total rating based on individual 
unemployability due to service-connected disability.  
Further, there is no evidence to suggest that the injury for 
which treatment was received is associated with and/or held 
to be aggravating his service-connected disability, nor has 
it been argued otherwise.  The record also does not reflect 
that the Veteran is a participant in a vocational 
rehabilitation program.  Therefore, the Veteran does not meet 
the criteria for entitlement to payment of unauthorized 
medical expenses under 38 U.S.C.A. § 1728(a).  He may, 
however, be entitled to payment under 38 U.S.C.A. § 1725.  
See also 38 C.F.R. §§ 17.1000-1008.

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 
1553 (1999) (effective May 29, 2000). To be entitled to the 
payment for emergency care under this Act, the evidence must 
meet all of the following criteria:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

Under 38 C.F.R. § 17.1004(d), Millennium Bill claims must be 
submitted within 90 days from date of service/discharge or 
date exhausted, without success, action to obtain payment or 
reimbursement for the treatment from a third party.  A 
claimant for payment or reimbursement must be the entity that 
furnished the treatment, the Veteran who paid for the 
treatment, or the person or organization that paid for such 
treatment on behalf of the Veteran.  See 38 C.F.R. 
§ 17.1004(a).

It is undisputed that the Veteran is financially liable to 
the private hospital where he was treated on January 16, 
2009, that he does not have any form of health insurance or 
coverage, that he does not have any legal recourse against a 
third party that will pay all or part of the bills, and that 
his right thigh laceration was unrelated to a workplace 
accident or injury.  Additionally, the RO has apparently 
conceded that the Veteran's condition on January 16, 2009 was 
of a such a nature that delay in seeking immediate medical 
attention would have been hazardous to life or health, and 
that a VA facility was not feasibly available, as the 
Veteran's claim was denied on the basis that a claim was not 
submitted within 90 days. 

The Veteran has consistently stated that he informed 
Emergency Room personnel that he was uninsured, that he 
received his medical care at the Canandaigua VA Medical 
Center (VAMC), and that the VAMC should be billed for the 
treatment.  Indeed, hospital records show that a nurse 
contacted the VAMC to obtain the Veteran's medication list, 
although the VAMC did not respond.

Additionally, at his October 2009 Travel Board hearing, the 
Veteran testified that he was seen by his VA physician a 
couple of weeks after the hospital treatment to have his 
stitches removed.  

Based on the foregoing facts, the Board is of the opinion 
that VA had constructive possession of a claim for payment of 
unauthorized medical expenses within 90 days of 
service/discharge pursuant to 38 C.F.R. § 17.1004(d).  Here, 
the Veteran has credibly asserted that, on the date of 
treatment, he informed the private hospital that he received 
medical care from the Canandaigua VAMC and that the bill 
should be sent to that facility.  Hospital records, 
indicating that a hospital nurse contacted the VAMC to obtain 
the Veteran's medication list, not only support the assertion 
that the hospital was aware that the Veteran was under the VA 
system, but also that the VAMC was on notice of the Veteran's 
private treatment on January 19, 2006.  In addition, the 
Veteran has asserted that his VA physician was aware of the 
private treatment, as the physician removed his stitches a 
couple of weeks later.  While no VA treatment records are 
contained in the claims file, the Veteran has given the Board 
no reason to doubt the credibility of this assertion.  
Entitlement to payment or reimbursement of the unauthorized 
medical expenses is therefore granted.

ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at a private medical facility in January 2006 is 
granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


